Per Curiam,
There was no evidence against Bromley Brothers’ Carpet: Company, and therefore the learned court below did right in directing the nonsuit as against them. As to the defendant, Thomas Bromley, the trouble with the plaintiff’s case is the-insufficiency of his testimony to convince the jury that the percolations complained of came from the defendant’s stable at all.. The court left to the jury fairly the question whether such percolations did come from the defendant’s stable, and the-jury found they did not. An examination of the testimony convinces us that the verdict was right in this respect. A discussion as to whether the case was one of negligence or nuisance-is altogether unimportant in view of the verdict. There is no-merit in the assignments of error, and they are all dismissed.
Judgment affirmed.